UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5152


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD PETER FLOYD, JR., a/k/a Fish,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:10-cr-00154-1)


Submitted:   June 28, 2012                 Decided:   August 13, 2012


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Tinney, Jr., TINNEY LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.     R. Booth Goodwin II, United States
Attorney, R. Gregory McVey, Assistant United States Attorney,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward Peter Floyd, Jr., pled guilty to distribution

of a quantity of oxycodone, 21 U.S.C. § 841(a)(1) (2006), and

was sentenced to 57 months’ imprisonment.                        He appeals, claiming:

(1)    the     district        court     erred,       in    its        relevant          conduct

calculation,      in    holding    him    accountable            for    the       sale   of   150

oxycodone      pills,    and     (2),    his    attorney         was     ineffective          for

failing to provide him with a transcript or recording of his

confession.      Finding no error, we affirm.

              The record reveals that Floyd signed a stipulation of

facts, included with his written plea agreement, detailing his

involvement in the sale of the 150 pills at issue, among other

sales.    At his Fed. R. Crim. P. 11 hearing, Floyd stated that he

had    gone    over     the     plea     agreement         with        his     attorney       and

understood its terms and consequences.                       Statements made under

oath    during    the    plea     proceedings         are    deemed          binding      absent

“clear   and     convincing      evidence       to    the   contrary.”              Fields     v.

Att’y Gen. of Md., 956 F.2d 1290, 1299 (4th Cir. 1992) (citing

Blackledge v. Allison, 431 U.S. 63, 74-75 (1977)).                                In light of

Floyd’s stipulation, we find no error, much less clear error, in

the    district       court’s     inclusion          of    the    150        pills       in   its

calculation       of    drug      quantity        attributable               to    Floyd      for

sentencing purposes.            See United States v. Slade, 631 F.3d 185,

188    (4th   Cir.     2011)    (providing       standard),            cert.      denied,     131

                                            2
S. Ct. 2943 (2011); see also U.S. Sentencing Guidelines Manual

(USSG) § 1B1.3(a)(1)(B) (Supp. 2010).

             Floyd     also       argues     that      he     was     denied       effective

assistance of counsel because his attorney failed to provide him

with a transcript or audio recording of his confession.                               Unless

an attorney’s ineffectiveness is conclusively apparent on the

face    of   the     record,      ineffective       assistance            claims    are   not

cognizable on direct appeal.                United States v. Benton, 523 F.3d

424, 435 (4th Cir. 2008).               Instead, such claims should be raised

in a motion brought pursuant to 28 U.S.C.A. § 2255 (West Supp.

2011), in order to promote sufficient development of the record.

United   States      v.   Baptiste,        596   F.3d       214,    216    n.1     (4th   Cir.

2010).       Because counsel’s ineffectiveness is not conclusively

established     by    the    record      here,    we     decline      to    consider      this

claim at this juncture.

             Accordingly,          we      affirm        Floyd’s          conviction       and

sentence.      We dispense with oral argument because the facts and

legal    contentions        are   adequately        presented        in     the    materials

before   the    court     and     argument       would      not     aid    the    decisional

process.

                                                                                    AFFIRMED




                                             3